Title: From John Adams to Elbridge Gerry, 25 October 1779
From: Adams, John
To: Gerry, Elbridge


     
      Dear Sir
      Braintree Octr. 25. 1779
     
     Yours of the 4. is before me. Mr. Dana, I think will accept. I have no personal Objection to either of the Gentlemen you mention. You know more of the political Character of one of them, than I do. With the other I never had any personal Misunderstanding. He has Abilities and he has had his Merit. But he has been in the Center of Disputes so much, that you must have learned perhaps more of his public Conduct than I have done, certainly enough to determine your Judgment. Mr. D and the Doctor are much attached to him; Mr. L. and Mr., much against him. He has formerly written some Things well on the American Question. In France he wrote one good Thing. But he has had Connections in Change Alley, which in my Opinion ought to be renounced forever by him, if he is appointed to any Place, because I have no Imagination that any Thing can be concealed from Ld North, that is written to any one in Change Alley. I mention nothing of Religion nor Morals, for in these Respects, I suppose Objections are no stronger, than against others, whom it would be Blasphemy to Attack. I mention these Things in Confidence.
     Pray let me know, what is become of my Accounts and Vouchers; and whether there are any Objections to, or Speculations about them.
     
      Adieu
      John Adams
     
    